Case 3:18-ap-03008-SHB          Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37               Desc
                                Main Document    Page 1 of 19



                       THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE

In re:                                    )
                                          )
ALLEN HOOD                                )                          No. 3:17-bk-33605-SHB
                                          )                          Chapter 7
      Debtor.                             )
                                          )
__________________________________________)
                                          )
ARTHUR R. ROONEY,                         )
JUST TENNESSEE, LTD., and                 )
ABBACAS HOLDINGS, LTD.,                   )
                                          )
      Plaintiffs/Creditors,               )
                                          )
              vs.                         )                  Adv. Pro. No. 3:18-ap-03008-SHB
                                          )
ALLEN HOOD,                               )
                                          )
                                          )
      Defendant/Debtor.                   )


                RESPONSE OF PLAINTIFFS’ TO DEFENDANT/DEBTOR’S
                  STATEMENT OF UNDISPUTED MATERIAL FACTS

         Come the plaintiffs, by counsel, and respond as follows to object to Defendant’s Statement

of Undisputed Material Facts in Support of Motion for Summary Judgment [Doc. No. 27] pursuant

to Rule 7056 of the Federal Rules of Bankruptcy Procedure, incorporating Fed.R.Civ.Pro. 56, and

LR 7056-1 of the Local Rules of the United States Bankruptcy Court for the Eastern Disttrict of

Tennessee.

         1.       The Plaintiff/Creditor, Arthur R. Rooney ("Rooney"), is the owner, officer, and

majority shareholder in the Plaintiff/Creditor, Just Tennessee, Ltd. ("Just Tennessee"). (Complaint
Case 3:18-ap-03008-SHB         Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                 Desc
                               Main Document    Page 2 of 19



for Determination that Debts are Not Dischargeable (Doc. 21) (hereinafter "Complaint"), at ⁋ 1;

Answer to Complaint for Determination that Debts are Not Dischargeable (Doc. 10) (hereinafter

"Answer"), at ⁋ 1; Final Decree on Special Master Report in The Douglas Lake Resort Owner's

Association, Inc. v. Destiny of Tennessee, LLC, et al., Case No. 12-CV-117 (Chancery Court for

Jefferson County, Tennessee) [hereinafter "Jefferson County Final Decree"], attached hereto as

Exhibit 1.)

       RESPONSE: Undisputed.



       2.      Rooney also is the owner, officer, and majority shareholder in the Plaintiff/Creditor,

Abbacas Holdings, Ltd. ("Abbacas Holdings"). (Complaint at ⁋ 1; Answer at ⁋ 1.)

       RESPONSE: Undisputed.



       3.      Just Tennessee is a foreign business entity, organized by Rooney under the laws of

the United Kingdom, that is not registered with the Tennessee Secretary of State to transact

business in Tennessee. (Complaint at ⁋ 2; Answer at ⁋ 2.).

       RESPONSE: Pursuant to Fed.R.Civ.Pro. 56(c)(2), the plaintiffs object on the grounds that

Defendant has failed to support these facts with admissible evidence.



       4.      Abbacas Holdings also is a foreign business entity, organized by Rooney under the

laws of the United Kingdom, that is not registered with the Tennessee Secretary of State to transact

business in Tennessee. (Complaint at ⁋ 3; Answer at ⁋ 3.)

       RESPONSE: Pursuant to Fed.R.Civ.Pro. 56(c)(2), the plaintiffs object on the grounds that

Defendant has failed to support these facts with admissible evidence.
Case 3:18-ap-03008-SHB             Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37           Desc
                                   Main Document    Page 3 of 19



       5.      Incred-I-Builders, LLC ("Contractor"), a Tennessee limited liability corporation, is

a residential construction business solely owned and operated by Hood. (Complaint at ⁋ 10;

Answer at ⁋⁋ 10, 16.) Contractor is not a defendant in the Jefferson County Case or in this case.

       RESPONSE: Undisputed.



       6.        The Douglas Lake Resort Owner’s Association, Inc. (“Resort Owners”) is the

homeowner’s association involved with the Lakehouse property in Jefferson County. See Resort

Owners Complaint, Exhibit 8.

       RESPONSE: Undisputed.



       7.      Donald Parkhurst and wife Sharon Parkhurst were owners of Lot 117 at the Douglas

Lake Resort. See Resort Owners Complaint, Exhibit 8.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       8.        EquiFirst was a holder of a mortgage on the property.         See Resort

Owners Complaint, Exhibit 8.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       9.      DIPC was alleged to be the owner of Lott 117 at the time Resort Owners filed its

Complaint in Jefferson County. See Resort Owners Complaint, Exhibit 8. Except for the fact that

they were defendants in the Jefferson County Case they are not related to any of the other parties

or the dispute before the court.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



                                               -3-
Case 3:18-ap-03008-SHB          Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                 Desc
                                Main Document    Page 4 of 19



        10.      Hood owned a parcel consisting of 10.59 acres of real property, known as Summit

View, in Sevier County, Tennessee ("the Summit View Tract"). (Complaint at ⁋ 10; Answer at

⁋10. Hood Affidavit, Exhibit 2).

        RESPONSE: Undisputed for purposes of the motion for summary judgment.



        11.     He sought to develop the property into a subdivision and construct homes on the

lots. Hood Affidavit, Exhibit 2.

        RESPONSE: Undisputed for purposes of the motion for summary judgment.



        12.     On April 5, 2005, Rooney and/or Just Tennessee entered into a contract with Hood

wherein Hood appointed Rooney as the exclusive sales agent for the Summit View Project for a

period of 24 months. See Exhibit 3 (the “Initial Summit View Contract”).

        RESPONSE: Plaintiffs do not dispute that Exhibit 3 is a valid contract between the named

parties. Plaintifffs dispute any characterization inconsistent with the express terms of the contract.



        13.     Hood sent Rooney a letter dated January 7, 2006 in order to “spell out the terms

and conditions for the Summit View Project agreement.” Hood Affidavit, Exhibit 2 (the “January

7th Letter”).

        RESPONSE: Undisputed for purposes of the motion for summary judgment.



        14.     Rooney signed the January 7th Letter and returned it to Hood via email. Hood

Affidavit, Exhibit 2. The Initial Summit View Contract and the and the January 7th Letter, when

referred to together will be referred to as "the Summit View Contract").


                                                -4-
Case 3:18-ap-03008-SHB           Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                Desc
                                 Main Document    Page 5 of 19



       RESPONSE: Undisputed.



       15.     Under the Initial Summit View Contract Hood retained the right to sell to non-

UK buyers. See Exhibit 3 at 2.

       RESPONSE: Plaintiffs do not dispute that Exhibit 3 is a valid contract between the named

parties. Plaintifffs dispute any characterization inconsistent with the express terms of the contract.



       16.     Under the Initial Summit View Contract Rooney was obligated to bear all of “his

own marketing costs without financial assistance from Hood.” See Exhibit 3.

       RESPONSE: Plaintiffs do not dispute that Exhibit 3 is a valid contract between the named

parties. Plaintifffs dispute any characterization inconsistent with the express terms of the contract.



       17.     Under the Initial Summit View Contract Rooney was authorized to accept “lot

holds for buyers for homes on the property.” See Exhibit 3.

       RESPONSE: Plaintiffs do not dispute that Exhibit 3 is a valid contract between the named

parties. Plaintifffs dispute any characterization inconsistent with the express terms of the contract.



       18.     With the exception of “Lot Compensation” described in Paragraph 8 of the Initial

Summit View Contract, the compensation due to Rooney was the difference between retail and

net pricing which compensation could “not be itemized on the buyers’ closing statement.” See

Exhibit 3.

       RESPONSE: Plaintiffs do not dispute that Exhibit 3 is a valid contract between the named

parties. Plaintifffs dispute any characterization inconsistent with the express terms of the contract.



                                                -5-
Case 3:18-ap-03008-SHB          Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                 Desc
                                Main Document    Page 6 of 19



       19.       The difference between retail pricing and net pricing was not to be disclosed to

buyers, prospective buyers, or other outside third parties.” See Exhibit 3.

       RESPONSE: Plaintiffs do not dispute that Exhibit 3 is a valid contract between the named

parties. Plaintiffs dispute any characterization inconsistent with the express terms of the contract.



       20.       Other than the Lot Hold deposit, the Initial Summit View Contract provided that

the deposits were required to be held by a title company or attorney’s trust account. See Exhibit 3.

       RESPONSE: Plaintiffs do not dispute that Exhibit 3 is a valid contract between the named

parties. Plaintiffs dispute any characterization inconsistent with the express terms of the contract.



       21.        On January 6, 2006, Hood transferred ownership of the Summit View Tract

to Contractor. (Answer at ⁋ 10.)

       RESPONSE: Pursuant to Fed.R.Civ.Pro. 56(c)(2), the plaintiffs object on the grounds that

defendant has failed to support these facts with admissible evidence.



       22.          Rooney asserts that he later designated Abbacas Holdings to be a party to that

contract along with himself and Just Tennessee. (Answer at ⁋⁋ 11-13, 20, 36, 46; Jefferson County

Final Decree.)

       Response:        Undisputed.




                                                -6-
Case 3:18-ap-03008-SHB          Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                  Desc
                                Main Document    Page 7 of 19



       23.     Under most circumstances either Hood or Contractor would secure a construction

loan for the house to be built that was secured by a deed of trust on the lot. Hood Affidavit, Exhibit

2.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       24.     At the closing of a sale the proceeds of the sale would be utilized to obtain a release

of the deed of trust on that house. Hood Affidavit, Exhibit 2.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       25.         Closings of the sales were from time to time delayed because the deposits that

Rooney had received from the buyer of a specific home did not get transmitted to Hood, Contractor

or the title company. Hood Affidavit, Exhibit 2.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       26.     Development of the lots in the Summit View Tract commenced, but the sales of the

developed lots did not meet expectations due in part to the collapse of the residential housing

market in 2008 (Complaint at ⁋ 24; Answer at ⁋⁋ 20, 23-24, 48; Jefferson County Final Decree.)

       RESPONSE: Plaintiffs do not dispute that the development of lots commenced. Pursuant

to Fed.R.Civ.Pro. 56(c), Plaintiffs object to the balance of this statement on the grounds that it

does not include admissible evidence.




                                                 -7-
Case 3:18-ap-03008-SHB           Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37             Desc
                                 Main Document    Page 8 of 19



           27.    Rooney, David Rooney and Hood met at the Lake House on or about May 17, 2007

to resolve their disagreements over the amounts owed between the parties related to both the Lake

House and the Summit View Project. Hood Affidavit, Exhibit 2.

           RESPONSE: Undisputed.



           28.    After a meeting that lasted several hours, Rooney, David Rooney and Hood reached

an agreement covering all monies owed and clarifying monies in the future, which agreement was

incorporated into a letter agreement dated May 17, 2007 signed by Rooney, David Rooney and

Hood. Exhibit 5. Hood Affidavit, Exhibit 2. This agreement shall be referred to as the “Settlement

Agreement.”

           RESPONSE: Plaintiffs do not dispute that Exhibit 5 is a document executed by the named

parties.     Plaintiffs dispute any characterization inconsistent with the express terms of the

agreement.



           29.     At the time of signing off on the Settlement Agreement there were 14 houses

remaining to be closed. Hood Affidavit, Exhibit 2.

           RESPONSE: Undisputed for purposes of the motion for summary judgment.



           30.    The Settlement Agreement provides that IB [referring to Contractor] is owed the

sum of $234,394 which was to be repaid by deduction from the next 14 sales at the amount of

$16,743.00. Hood Affidavit, Exhibit 2. Settlement Agreement, Exhibit 5.




                                                -8-
Case 3:18-ap-03008-SHB            Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37              Desc
                                  Main Document    Page 9 of 19



           RESPONSE: Plaintiffs do not dispute that Exhibit 5 is a document executed by the named

parties.     Plaintiffs dispute any characterization inconsistent with the express terms of the

agreement.



           31.     Additionally, the parties agreed that IB [Contractor] was to be paid $30,515 from

Bushnell sale and $30,465 from Hanley sale, which amounts were not included in the $234,394

figure. Hood Affidavit, Exhibit 2. Settlement Agreement, Exhibit 5.

           RESPONSE: Plaintiffs do not dispute that Exhibit 5 is a document executed by the named

parties.     Plaintiffs dispute any characterization inconsistent with the express terms of the

agreement.



           32.       After the Settlement Agreement was signed, Hood provided what is referred to

as “Deal Sheets” for the sale of the homes. Hood Affidavit, Exhibit 2.

           RESPONSE: Undisputed for purposes of the motion for summary judgment.



            33.    The Deal Sheets for Lots 1, 5, 6, 7, 8, 9, 12, 21, 23, and 35,were sent to David

  Rooney.         David Rooney sent the deal sheets for those sales from his fax machine

  (01257251583) on December 20, 2007. See Deal Sheets, Exhibit 6.

           RESPONSE: Undisputed for purposes of the motion for summary judgment




                                                  -9-
Case 3:18-ap-03008-SHB        Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                 Desc
                              Main Document   Page 10 of 19



         34.    Hood’s reconciliation of the remaining 14 deals is set out in the spreadsheet that

 is attached as Exhibit 7.

       RESPONSE: It is undisputed that Defendant’s purported reconciliation is set out in

Exhibit 7.



         35.   In part, because of the collapse of the real estate market in 2008 and the delays

 in closing the sales some of the deals did not close. Hood Affidavit, Exhibit 2.

       RESPONSE: Plaintiffs do not dispute that some of the sales did not close. Pursuant to

Fed.R.Civ.Pro. 56(c), Plaintiffs object to the balance of this statement on the grounds that it does

not include admissible evidence.



       36.     Sevier County Bank foreclosed on one of the lots because Hood was unable to pay

the construction loan as it became due. Hood Affidavit, Exhibit 2.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       37.       On May 23, 2006, Hood incorporated a for-profit Tennessee corporation known

as Destiny, Inc. (Complaint at ⁋ 15 & Exhibit B; Answer at ⁋⁋ 14-15.)

       RESPONSE: Undisputed.



       38.     Abbacas Holdings was issued a stock certificate for 50 shares of common stock in

Destiny, Inc., for which Abbacas Holdings was to pay $325,000.00 out of the future commissions

earned by it, or Rooney and Just Tennessee as agents of Abbacas Holdings, pursuant to the terms

of the Summit View Contract. (Complaint at ⁋ 15; Answer at ⁋⁋ 3, 14-15;)



                                               - 10 -
Case 3:18-ap-03008-SHB         Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                 Desc
                               Main Document   Page 11 of 19



        RESPONSE: It is undisputed that Abbacas Holdings was issued a stock certificate for 50

shares of common stock of Destiny, Inc. Pursuant to Fed.R.Civ.Pro. 56(c)(2), the plaintiffs object

to the balance of this statement on the grounds that Defendant has failed to support these facts with

admissible evidence.



        39.     Hood owned and controlled all other stock in Destiny, Inc. (Complaint at ⁋ 15;

Answer at ⁋⁋ 14-15;)

        RESPONSE: Undisputed.



        40.       Rooney had no ownership interest in Destiny, Inc. (Complaint at ⁋ 15; Answer

at ⁋⁋ 14-15.)

        RESPONSE: Plaintiffs do not dispute that it was Abbacas Holdings which owned shares

in Destiny, Inc. As the sole owner Abbacas Holdings, Arthur Rooney had an indirect ownership

interest in Destiny, Inc.



        41.     On December 15, 2006, Destiny, Inc. purchased a parcel of real property, consisting

of Lot 5 of the Douglas Lake Resort Planned-Unit Development, with an address of 1253 Stetson

Lane in Jefferson County, Tennessee, upon which was constructed a large cabin in need of

refurbishment (the “Douglas Lake Property" or the “Lakehouse”). (Complaint at ⁋ 16 & Exhibit

A; Answer at ⁋⁋ 11, 14, 16; Jefferson County Final Decree.)

        RESPONSE: Undisputed for purposes of the motion for summary judgment.




                                               - 11 -
Case 3:18-ap-03008-SHB         Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37              Desc
                               Main Document   Page 12 of 19



       42.      The entire purchase price of $645,800.00 for the Douglas Lake Property was paid

on behalf of Destiny, Inc. through two checks payable from an account owned by Contractor.

(Answer at ⁋⁋ 14, 16.) Hood Affidavit, Exhibit 2.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       43.     Refurbishment of the Douglas Lake Property later took place, thereby increasing

the market value of the property and allowing for it to become income-producing as a rental

property. (Complaint at ⁋ 17; Answer at ⁋ 17; Hood Affidavit;)

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       44.     On April 4, 2008, Destiny, Inc. was converted to a limited liability Tennessee

corporation known as Destiny of Tennessee, LLC. (Complaint at ⁋ 18 & Exhibit B; Answer at ⁋

18.)

       RESPONSE: Undisputed.



       45.     The Certificate of Conversion evidencing the conversion of Destiny, Inc. to Destiny

of Tennessee, LLC is a matter of public record with the Tennessee Secretary of State. (Complaint

⁋ 18 & Exhibit B; Answer at ⁋ 18.)

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       46.     The conversion of Destiny, Inc. to Destiny of Tennessee, LLC did not change the

ownership structure of the corporation, just its form. (Answer at ⁋⁋ 18, 20).

       RESPONSE: Disputed. See Declaration of Arthur Rooney,¶ 5, filed herewith.



                                               - 12 -
Case 3:18-ap-03008-SHB         Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37              Desc
                               Main Document   Page 13 of 19



       47.        The conversion was completed after consultation with Arthur Rooney and attorney

Sevierville Doug Yates. Hood Affidavit, Exhibit 2.

       RESPONSE: Disputed. See Declaration of Arthur Rooney,¶ 5, filed herewith.



       48.        On March 4, 2009, Destiny of Tennessee, LLC transferred ownership of the

Douglas Lake Property to a South Dakota limited partnership known as Lake Casa Limited

Partnership ("Lake Casa LP"). (Complaint at ⁋ 20 & Exhibit C; Answer at ⁋ 20; Jefferson County

Final Decree.)

       RESPONSE: Undisputed.



       49.       The quitclaim deed transferring ownership of the Douglas Lake Property to Lake

Casa LP was duly recorded on April 4, 2009, in the public records of Jefferson County, Tennessee.

(Complaint at ⁋ 20 & Exhibit C; Answer at ⁋ 20.)

       RESPONSE: Undisputed.



       50.       On May 11, 2012, a lawsuit was filed by The Douglas Lake Resort Owners

Association, Inc. against Destiny of Tennessee, LLC f/k/a Destiny, Inc., Lake Casa LP, and

Abbacus Holdings (and the Parkhurst Defendants) in the Chancery Court for Jefferson County,

Tennessee ("Jefferson County Litigation"). (Resort Owners Complaint, Exhibit 8. Answer at ⁋ 20)

       RESPONSE: Undisputed.



         51.     The Resort Owners Complaint sought to recover upon a judgment it had obtained

 in 2009 to collect Homeowners Association fees owed by Destiny, Inc. (and its successors),



                                              - 13 -
Case 3:18-ap-03008-SHB       Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37             Desc
                             Main Document   Page 14 of 19



 and Donald Parkhurst and wife, Sharon Parkhurst, along with a claimed successor DPIC and

 their lender who were both not related to the disagreements between Rooney, Abbacus and Just

 Tennessee. Resort Owners Complaint (Exhibit 8) at ¶ 5, 6, 7 10 & 11.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       52.    Abbacas was named as a party because it claimed an interest in the Lakehouse.

Resort Owners Complaint at ¶ 4.

       RESPONSE: Undisputed for purposes of the motion for summary judgment.



       53.    Destiny agreed to a consent judgement establishing the amount owed Resort

Owners and setting up a monthly payment of $615.00 per month. See Agreed Judgment Against

Destiny, Inc. and Destiny of Tennessee, LLC, Exhibit 9.

       RESPONSE: Undisputed.



       54.      Parkhurst agreed to a consent Judgment establishing their obligation to Resort

Owners. See Agreed Judgment Against Parkhurst, Exhibit 10.

       RESPONSE: Undisputed.



       55.    When Abbacas filed its Answer to the Resort Owners Complaint, it included a

Cross-Complaint against Hood and Lake Casa LP seeking damages for unpaid commissions

pursuant to the Summit View Contract, a portion of the rental income generated by the Douglas

Lake Property, and compensation for the transfer of the Douglas Lake Property to Lake Casa LP.




                                             - 14 -
Case 3:18-ap-03008-SHB          Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37               Desc
                                Main Document   Page 15 of 19



(Abbacas Answer and Third-Party Complaint, Exhibit 11, Answer at 20; Jefferson County Final

Decree.)

       RESPONSE: Plaintiffs do not dispute the statements contained in Exhibit 11, the pleading

filed in the Jefferson Chancery Court lawsuit. Plaintiffs dispute any characterization inconsistent

with the express terms of Exhibit 11.



       56.     Abbacas alleged that Hood, Destiny and Destiny Tennessee “entered into a

conspiracy and took actions to improperly and unlawfully divest Abbacas of its interest in the [Lake

Property], as well as income derived from said property.” See Abbacas Answer and Third-Party

Complaint, Exhibit 11at ¶ 22.

       RESPONSE: Undisputed.



       57.     Abbacus alleged that the “actions of the Cross and Third Party Defendants [Lake

Casa and Hood] are willful, intentional, and malicious and should be punished with an award of

punitive damages.” See Abbacas Answer and Third-Party Complaint, Exhibit 11 at ¶ 22.

       RESPONSE: Undisputed.



       58.     In its prayer for relief Abbacas sought damages caused by the breach of contract in

the amount of $900,000, Abbacas Answer and Third-Party Complaint ¶D, page 15 and punitive

damages against Hood in an amount of not less than $100,000.00. Abbacas Answer and Third-

Party Complaint ¶ E, page 15.

       RESPONSE: Undisputed.




                                               - 15 -
Case 3:18-ap-03008-SHB        Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                 Desc
                              Main Document   Page 16 of 19



       59.     Rooney testified that he was entitled to recover $1,747,725 from Hood for

commissions he did not receive to which he was entitled. See Special Master's Report attached to

Jefferson County Final Decree, Exhibit 1. See Transcript of Special Master Hearing, Exhibit 16,

pages 52-54.

       RESPONSE: Plaintiffs do not dispute the testimony of Arthur Rooney contained in

Exhibit 16, which is tgthe trial transcript in the Jefferson Chancery Court case. Plaintiffs dispute

any characterization inconsistent with such testimony.



       60.     Special Master found that Abbacus Holdings is now in a protected status with the

return of the lake house to the original owners. See Special Master's Report attached to Jefferson

County Final Decree, Exhibit 1.

       RESPONSE: Plaintiffs do not dispute the accuracy of Exhibit 1, including the report of

the Special Master. Plaintiffs dispute any characterization inconsistent with the express language

contained in the report.



       61.       Special Master found that Abbacus Holdings is entitled to recover the sum

of $1,747,725 for unpaid commissions less $120,000 for the purchase of the lake house and

furniture for a total recovery of $1,627,725. See Special Master's Report attached to Jefferson

County Final Decree, Exhibit 1.

       RESPONSE: Plaintiffs do not dispute the accuracy of Exhibit 1, including the report of

the Special Master. Plaintiffs dispute any characterization inconsistent with the express language

contained in the report.




                                               - 16 -
Case 3:18-ap-03008-SHB       Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37               Desc
                             Main Document   Page 17 of 19



       62.    Abbacus Holdings stated in its Response/Exceptions to the Special Master Report

that “it is in agreement with the findings of the Special Master.”    Abbacus Holdings, LTD

Response/Exceptions to the Special Master Report, Exhibit 12.

       RESPONSE: Undisputed.



       63.    Abbacus Holdings requested relief in addition to the relief awarded by the Special

Master which requests were overruled and disallowed by the Court. Abbacus Holdings, LTD

Response/Exceptions to the Special Master Report, Exhibit 12. Jefferson County Final Decree,

Exhibit 1.

       RESPONSE: Undisputed.



       64.    Neither Rooney nor Just Tennessee were parties to the Jefferson County Litigation.

(Docket Report; Answer at ⁋⁋ 20, 27, 29, 36; Jefferson County Final Decree.)

       RESPONSE: Undisputed.



       65.      Neither Rooney or Just Tennessee filed any pleadings in the Jefferson County

Litigation. See Rule Docket Report, Exhibit 13.

       RESPONSE: Undisputed.



       66.     During the Jefferson County Litigation, the state court ordered that ownership of

the Douglas Lake Property be transferred back to Destiny, Inc. n/k/a Destiny of Tennessee, LLC.

(Answer at ⁋ 20; Jefferson County Final Decree.)

       RESPONSE: Undisputed.



                                             - 17 -
Case 3:18-ap-03008-SHB        Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                Desc
                              Main Document   Page 18 of 19



       67.     The Final Decree in the Jefferson County Litigation, entered on February 24, 2017,

determined only that Abbacas Holdings was entitled to recover $1,747,725.00 "for unpaid

commissions" pursuant to the Summit View Contract, less $120,000.00 "for the purchase of the

lake house and the furniture for a total recovery of $1,627,725.00. (Answer at ⁋ 20; Jefferson

County Final Decree.)

       RESPONSE: Plaintiffs do not dispute the accuracy of Exhibit 1, including the report of

the Special Master. Plaintiffs dispute any characterization inconsistent with the express language

contained in the report or the Final Decree.



       68.     Abbacus Holdings sought to enforce the Final Judgment by seeking a sheriffs sale

of the real property owned by Lake Case and/or Hood. See Motion to Confirm Sheriffs sale,

Exhibit 14.

       RESPONSE: Undisputed.



       69.     Abbacas Holdings obtained an order from the Jefferson County Court to sell the

Lake House Property. See Motion to Confirm Sheriffs sale, Exhibit 14.

       RESPONSE: Undisputed for purposes of the summary judgment motion.



       70.       The Jefferson County Chancery court confirmed the Sheriffs sale to the

Lakehouse Property to Abbacas by order entered on November 3, 2017. See Decree Confirming

Sheriff’s Sale Exhibit 15.

       RESPONSE: Undisputed.




                                               - 18 -
Case 3:18-ap-03008-SHB        Doc 33 Filed 11/08/19 Entered 11/08/19 17:04:37                 Desc
                              Main Document   Page 19 of 19



                                              Respectfully submitted,


                                              By: /s/ Michael S. Kelley
                                               Michael S. Kelley (BPR#014378)
                                               KENNERLY, MONTGOMERY & FINLEY, P.C.
                                               P. O. Box 442
                                               Knoxville, TN 37901
                                               (865) 546-7311

                                              Attorneys for Plaintiffs Arthur Rooney,
                                              Just Tennessee, Ltd., and `Abbacus Holdings Ltd.




                                CERTIFICATE OF SERVICE

         I hereby certify that on November 8, 2019, a copy of the foregoing, Plaintiffs’ Response to
Defendant’s Statement of Undisputed Facts, was filed electronically. Notice of this filing will be
sent by operation of the Court’s electronic filing system to all parties indicated on the electronic
filing receipt. Parties may access this filing through the Court’s electronic filing system.

       Dated: November 8, 2019.


                                      By: /s/ Michael S. Kelley
                                             Michael S. Kelley




                                               - 19 -
